Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 17 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.
 A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Claims 14-16 and 18-20 are dependent on claims 13 and 17 and inherit the same deficiencies.

Claim Rejections - 35 USC § 112

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12, it is not clear how displaying, by the computer device, the displayed response on a conducted device within a proximity of the user. The Office believes the applicant meant to use some other word than “conductive” such as connected, networked or even active or powered but the Office cannot guess as to the applicant’s meaning and such the claim is left indefinite. The prior art consideration sections below will apply broadest reasonable interpretation possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natkin et al., US Patent Application (20180307687), hereinafter “Natkin”.

Regarding claim 13 Natkin teaches a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: The query processing system 120 may take the form of one or more server computer systems 120a with associated non-transitory processor-readable storage media or other data storage facilities. For example, the query processing system 120 depicted in FIG. 1 includes a data repository 120b and a repository of one or more machine learning models 120c that may be employed when implementing the techniques described herein [Natkin para 0039]
receive a query the messaging interface 202 may receive and/or transmit messages to, from, and between any of the query processing system 120, client computing devices 102 and … 162a-c associated with various other users 163a-c. [Natkin para 0054]; 
analyze the query for a context Training models (e.g., machine learning models) associated with an automated dialog system to respond to even a small fraction of such user queries [Natkin para 0028]; 
determine a query type from the context; the intent recognition module 204 may parse a sequence of words associated with a received message in order to determine an intent associated with the message … consider an example received message including or associated with the text string, “what temperature should I cook my steak.” By analyzing the words … the inclusion and ordering of the term “what,” in this context strongly suggests an interrogatory intent [Natkin para 0058]; 
correlate a response content to the query type; the processing unit may determine if a response is available that answers the user query. More specifically, the processing unit may determine if a response is available that matches an intent of the user query above a threshold level of confidence [Natkin para 0116];
determine the preferences of the user for receiving the response content the processes of interpreting messages, determining intents associated with messages, and or determining various parameters associated with the intents may be performed using one or more machine-learning based models (supervised, unsupervised, or otherwise) (e.g., stored in repository 120c). Some example machine learning models include decision trees, statistical-based models (e.g., linear regression, logistic regression, etc.), classification models (e.g., Naïve Bayes), neural networks, etc. Machine learning models used to answer user queries may be trained in part based on historical information such as previously received messages and/or user feedback. [Natkin para 0070]; and 
determine whether an audio response or a displayed response should be delivered to the user based on the context of the query, the digestibility of the response content, and the preferences of the user for receiving the response. at step 310 the processing unit may output the response to the user 103. … the processing unit may cause the client computing device 102 and/or appliance 104 to output the response (e.g. via an associated display, speakers, or some other output mechanism). This may, in some embodiments, include retrieving and/or generate a message (e.g., text, audio, image/video, etc.) that answers the user query, and transmitting the message, via networks 110, for delivery to the user 103, via the client computing device 103 and/or appliance 104 [Natkin para 0117]; and deliver the audio response or the displayed response. Training models (e.g., machine learning models) associated with an automated dialog system to respond to even a small fraction of such user queries [Natkin para 0028] the messaging interface 202 may receive and/or transmit messages to, from, and between any of the query processing system 120, client computing devices 102 and … 162a-c associated with various other users 163a-c. [Natkin para 0054]; 
 
Regarding claim 14 Natkin teaches everything above (see claim 13). In addition Natkin teaches wherein the program instructions are executable to reduce a complexity of the response content.. Machine learning based models may be utilized to not only determine an answer to a user's query based on accessible information but also to generate responses in a conversational format that can effectively convey the answer to the user. For example there are a number of different ways to communicate the answer “4 hours at 400 F” to a user. In a simple example, a message based on the text string “4 hours at 400 F” may be output to user, for example, via an audio output or a graphical output. [Natkin para 0076]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natkin et al., US Patent Application (20180307687), hereinafter “Natkin” and Chen et al., US Patent Application (20140365790), hereinafter “Chen”

Regarding claim 1 Natkin teaches a method, comprising: learning, by a computer device, a delivery for response content in view of types of queries Training models (e.g., machine learning models) associated with an automated dialog system to respond to even a small fraction of such user queries [Natkin para 0028]; 
receiving, by the computer device, a query the messaging interface 202 may receive and/or transmit messages to, from, and between any of the query processing system 120, client computing devices 102 and … 162a-c associated with various other users 163a-c. [Natkin para 0054]; 
determining, by the computer device, a context of the query the intent recognition module 204 may parse a sequence of words associated with a received message in order to determine an intent associated with the message … consider an example received message including or associated with the text string, “what temperature should I cook my steak.” By analyzing the words … the inclusion and ordering of the term “what,” in this context strongly suggests an interrogatory intent [Natkin para 0058]; 
determining, by the computer device, a digestibility of a response to the query the processing unit may determine if a response is available that answers the user query. More specifically, the processing unit may determine if a response is available that matches an intent of the user query above a threshold level of confidence [Natkin para 0116]; and 
determining, by the computing device, to output a response to the query as one of an audio response, a displayed response, and an audio response and a displayed response to the user, at step 310 the processing unit may output the response to the user 103. … the processing unit may cause the client computing device 102 and/or appliance 104 to output the response (e.g. via an associated display, speakers, or some other output mechanism). This may, in some embodiments, include retrieving and/or generate a message (e.g., text, audio, image/video, etc.) that answers the user query, and transmitting the message, via networks 110, for delivery to the user 103, via the client computing device 103 and/or appliance 104 [Natkin para 0117]
wherein the determining is based on the learning, the determined context of the query, the determined digestibility of the response, and the preferences of the user for receiving the response. the processes of interpreting messages, determining intents associated with messages, and or determining various parameters associated with the intents may be performed using one or more machine-learning based models (supervised, unsupervised, or otherwise) (e.g., stored in repository 120c). Some example machine learning models include decision trees, statistical-based models (e.g., linear regression, logistic regression, etc.), classification models (e.g., Naïve Bayes), neural networks, etc. Machine learning models used to answer user queries may be trained in part based on historical information such as previously received messages and/or user feedback. [Natkin para 0070] ; and 
	Natkin does not explicitly teach but Chen teaches awakening, by the computer device, in response to receiving an activation command When an application becomes active, all subsystems used to support the application may be determined [Chen para 0031]; 

Natkin discloses a query processing system configured to receive user submitted questions and provide answers to the user submitted questions. In an example embodiment a system receives a user query from a user. The system then determines if a response is available that matches an intent of the user query above a threshold confidence level. The systems then prompts the user for permission to enable access to the user query to other users. If permission is granted, the system then enables access to the user query to the user users. Responses to the user query received from one or more of the other users are then output to the user, for example, via a computing device or an appliance. Further, in some embodiments, feedback received from the user regarding output responses can be used to train machine learning models associated with the system.
Chen discloses techniques for managing battery power of a mobile device are described. In an aspect, battery power may be reserved for an application prior to execution of the application on the mobile device. The reservation may ensure that the application has sufficient battery power for execution. In another aspect, battery power may be allocated to applications based on their priorities. The applications may be ordered based on their priorities, and the available battery power for the mobile device may be allocated to one application at a time, starting with the highest priority application. In yet another aspect, battery power may be allocated to applications based on a battery discharge curve for the mobile device. An operating point on the battery discharge curve may be selected based on at least one objective. The available battery power may be determined based on the selected operating point and allocated to the applications.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Natkin and Chen in the art of using machine learning techniques in a query response system.  Chen improves Natkin’s query response system by managing the power management and charging state of the system to ensure system readiness to priority applications

Regarding claim 2 Natkin and Chen teaches everything above (see claim1). In addition Natkin teaches further comprising reducing, by the computer device, a complexity of response content within the audio response. Machine learning based models may be utilized to not only determine an answer to a user's query based on accessible information but also to generate responses in a conversational format that can effectively convey the answer to the user. For example there are a number of different ways to communicate the answer “4 hours at 400 F” to a user. In a simple example, a message based on the text string “4 hours at 400 F” may be output to user, for example, via an audio output or a graphical output. [Natkin para 0076]

Regarding claim 3 Natkin and Chen teaches everything above (see claim 2). In addition Natkin teaches wherein the reducing the complexity of the response content includes providing a predetermined audio response. For example after causing the output of an audio or text-based message including a response, the query processing system 120 may cause the output of a follow up audio or text-based message such as, “did that answer your question? [Natkin para 0107]

Regarding claim 4 Natkin and Chen teaches everything above (see claim 1). In addition Chen teaches further comprising determining, by the computer device, power characteristics of the computer device. Battery power management with QoS may entail dynamic allocation of battery power such that different applications may be allocated different amounts of battery power based on various considerations. [Chen para 0037]

Regarding claim 5 Natkin and Chen teaches everything above (see claim 4). In addition Chen teaches wherein the power characteristics include a current power level of the computer device and a forecasted recharging of the computer device. battery discharge curves for different scenarios may be determined (e.g., empirically) for battery 150 and may be stored in mobile device 100. … if battery 150 is low on power and extending battery life is an important objective, then battery power may be allocated to applications such that the current draw is as low as possible. Conversely, if battery 150 is fully charged and high data rate is an important objective, then battery power may be allocated to applications to allow higher current draw [Chen para 0063]

Regarding claim 6 Natkin and Chen teaches everything above (see claim 5). In addition Chen teaches further comprising determining, by the computer device, the power characteristics are below a power threshold. the different scenarios may correspond to different state of charge for battery 150 (e.g., one bar, two bars, etc.), different temperatures, etc. [Chen para 0063]

Regarding claim 7 Natkin and Chen teaches everything above (see claim 6). In addition Chen teaches further comprising displaying, by the computer device, the displayed response on a connected device. the processing unit may cause the client computing device 102 and/or appliance 104 to output the response (e.g. via an associated display, speakers, or some other output mechanism). This may, in some embodiments, include retrieving and/or generate a message (e.g., text, audio, image/video, etc.) that answers the user query, and transmitting the message, via networks 110, for delivery to the user 103, via the client computing device 103 and/or appliance 104 [Natkin para 0117]
Regarding claim 15 Natkin and Chen teaches everything above (see claim 13). In addition Chen teaches wherein the program instructions are executable to determine a current power level of the computing device. battery discharge curves for different scenarios may be determined (e.g., empirically) for battery 150 and may be stored in mobile device 100. … if battery 150 is low on power and extending battery life is an important objective, then battery power may be allocated to applications such that the current draw is as low as possible. Conversely, if battery 150 is fully charged and high data rate is an important objective, then battery power may be allocated to applications to allow higher current draw [Chen para 0063]

Regarding claim 16 Natkin and Chen teaches everything above (see claim 13). In addition Chen teaches wherein the program instructions are executable to determine power needs for the computing device. . Battery power management with QoS may entail dynamic allocation of battery power such that different applications may be allocated different amounts of battery power based on various considerations. [Chen para 0037]

Regarding claim 17 Natkin teaches system comprising: a processor, processor-based device [Natkin para 0045];
a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to The query processing system 120 may take the form of one or more server computer systems 120a with associated non-transitory processor-readable storage media or other data storage facilities. For example, the query processing system 120 depicted in FIG. 1 includes a data repository 120b and a repository of one or more machine learning models 120c that may be employed when implementing the techniques described herein. [Natkin para 0039]: 
receive the query at the computing device the messaging interface 202 may receive and/or transmit messages to, from, and between any of the query processing system 120, client computing devices 102 and … 162a-c associated with various other users 163a-c. [Natkin para 0054]; 
analyze the query for a context the intent recognition module 204 may parse a sequence of words associated with a received message in order to determine an intent associated with the message … consider an example received message including or associated with the text string, “what temperature should I cook my steak.” By analyzing the words … the inclusion and ordering of the term “what,” in this context strongly suggests an interrogatory intent [Natkin para 0058];; 
determine a query type from the context the processes of interpreting messages, determining intents associated with messages, and or determining various parameters associated with the intents may be performed using one or more machine-learning based models (supervised, unsupervised, or otherwise) (e.g., stored in repository 120c). Some example machine learning models include decision trees, statistical-based models (e.g., linear regression, logistic regression, etc.), classification models (e.g., Naïve Bayes), neural networks, etc. Machine learning models used to answer user queries may be trained in part based on historical information such as previously received messages and/or user feedback. [Natkin para 0070]; 
correlate a response content to the query type at step 310 the processing unit may output the response to the user 103. … the processing unit may cause the client computing device 102 and/or appliance 104 to output the response (e.g. via an associated display, speakers, or some other output mechanism). This may, in some embodiments, include retrieving and/or generate a message (e.g., text, audio, image/video, etc.) that answers the user query, and transmitting the message, via networks 110, for delivery to the user 103, via the client computing device 103 and/or appliance 104 [Natkin para 0117]
analyze the response content for digestibility the processing unit may determine if a response is available that answers the user query. More specifically, the processing unit may determine if a response is available that matches an intent of the user query above a threshold level of confidence [Natkin para 0116];
determine preferences of a user for receiving the response content; determine whether an audio response or a displayed response should be delivered to the user based on the context of the query, the digestibility of the response content, and the preferences of the user for receiving the response content; and deliver the audio response or the displayed response. Training models (e.g., machine learning models) associated with an automated dialog system to respond to even a small fraction of such user queries [Natkin para 0028] the messaging interface 202 may receive and/or transmit messages to, from, and between any of the query processing system 120, client computing devices 102 and … 162a-c associated with various other users 163a-c. [Natkin para 0054];
Natkin does not explicitly teach but Chen teaches awaken a computing device to receive a query When an application becomes active, all subsystems used to support the application may be determined [Chen para 0031];

Natkin discloses a query processing system configured to receive user submitted questions and provide answers to the user submitted questions. In an example embodiment a system receives a user query from a user. The system then determines if a response is available that matches an intent of the user query above a threshold confidence level. The systems then prompts the user for permission to enable access to the user query to other users. If permission is granted, the system then enables access to the user query to the user users. Responses to the user query received from one or more of the other users are then output to the user, for example, via a computing device or an appliance. Further, in some embodiments, feedback received from the user regarding output responses can be used to train machine learning models associated with the system.
Chen discloses techniques for managing battery power of a mobile device are described. In an aspect, battery power may be reserved for an application prior to execution of the application on the mobile device. The reservation may ensure that the application has sufficient battery power for execution. In another aspect, battery power may be allocated to applications based on their priorities. The applications may be ordered based on their priorities, and the available battery power for the mobile device may be allocated to one application at a time, starting with the highest priority application. In yet another aspect, battery power may be allocated to applications based on a battery discharge curve for the mobile device. An operating point on the battery discharge curve may be selected based on at least one objective. The available battery power may be determined based on the selected operating point and allocated to the applications.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Natkin and Chen in the art of using machine learning techniques in a query response system.  Chen improves Natkin’s query response system by managing the power management and charging state of the system to ensure system readiness to priority applications

Regarding claim 18 Natkin and Chen teaches everything above (see claim17). In addition Natkin teaches, further comprising program instructions to reduce a complexity of the response content. Machine learning based models may be utilized to not only determine an answer to a user's query based on accessible information but also to generate responses in a conversational format that can effectively convey the answer to the user. For example there are a number of different ways to communicate the answer “4 hours at 400 F” to a user. In a simple example, a message based on the text string “4 hours at 400 F” may be output to user, for example, via an audio output or a graphical output. [Natkin para 0076]

Regarding claim 18 Natkin and Chen teaches everything above (see claim17). In addition Natkin teaches, further comprising program instructions to display the displayed response on an alternate device. the processing unit may cause the client computing device 102 and/or appliance 104 to output the response (e.g. via an associated display, speakers, or some other output mechanism). This may, in some embodiments, include retrieving and/or generate a message (e.g., text, audio, image/video, etc.) that answers the user query, and transmitting the message, via networks 110, for delivery to the user 103, via the client computing device 103 and/or appliance 104 [Natkin para 0117]

Claim(s) 8-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natkin, Chen and further in view of Magi et al, US Patent Application (20200134151), hereinafter “Magi”

Regarding claim 8 Natkin and Chen teaches everything above (see claim 1). In addition, Natkin and Chen do not teach but Margi teaches further comprising determining, by the computer device, a location of the user with respect to the computer device. the user presence detection rule(s) 217 define threshold distance(s) for determining that a subject is within proximity of the user device 102. [Magi para 0086]

Natkin discloses a query processing system configured to receive user submitted questions and provide answers to the user submitted questions. In an example embodiment a system receives a user query from a user. The system then determines if a response is available that matches an intent of the user query above a threshold confidence level. The systems then prompts the user for permission to enable access to the user query to other users. If permission is granted, the system then enables access to the user query to the user users. Responses to the user query received from one or more of the other users are then output to the user, for example, via a computing device or an appliance. Further, in some embodiments, feedback received from the user regarding output responses can be used to train machine learning models associated with the system.
Chen discloses techniques for managing battery power of a mobile device are described. In an aspect, battery power may be reserved for an application prior to execution of the application on the mobile device. The reservation may ensure that the application has sufficient battery power for execution. In another aspect, battery power may be allocated to applications based on their priorities. The applications may be ordered based on their priorities, and the available battery power for the mobile device may be allocated to one application at a time, starting with the highest priority application. In yet another aspect, battery power may be allocated to applications based on a battery discharge curve for the mobile device. An operating point on the battery discharge curve may be selected based on at least one objective. The available battery power may be determined based on the selected operating point and allocated to the applications.
Magi discloses systems and methods for multi-modal user device authentication are disclosed. An example electronic device includes a first sensor, a microphone, a first camera, and a confidence analyzer to authenticate a subject as the authorized user in response to a user presence detection analyzer detecting a presence of the subject and one or more of (a) an audio data analyzer detecting a voice of an authorized user or (b) an image data analyzer detecting a feature of the authorized user. The example electronic device includes a processor to cause the electronic device to move from a first power state to a second power state in response to the confidence analyzer authenticating the user as the authorized user. The electronic device is to consume a greater amount of power in the second power state than the first power state.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Natkin, Chen and Margi in the art of using machine learning techniques in a query response system.  Chen improves Natkin’s query response system by managing the power management and charging state of the system to ensure system readiness to priority applications.  Margi additionally improves the system and power usage by using sensor recognition systems to detect the location of and identity of a user interacting with the system prior to moving to a full power state of the system application.

Regarding claim 9 Natkin, Chen and Margi teaches everything above (see claim 8). In addition Margi teaches wherein the determining the location of the user with respect to the computer device includes analyzing images authentication analyzer 128 can analyze image data from the user facing camera 116 [Magi para 0051] of the user captured by the computer device. authentication analyzer 128 activates the user facing camera 116 to generate image data capturing the user, where the user is positioned in front of the primary display screen 104 of the device 102. … The world facing camera 118 generates image data of the environment in which the user device 102 is located to capture the face of the user while the device 102 is in the closed position. [Magi para 0066]

Regarding claim 10 Natkin, Chen and Margi teaches everything above (see claim 8). In addition Margi teaches further comprising determining, by the computer device, a position of the user with respect to the computer device. the authentication analyzer 128 activates the lid position sensor(s) 123 to access data about the form factor of the device 102 and to determine whether to activate the user facing camera 116 and/or the world facing camera 118. [Magi para 0065]

Regarding claim 11 Natkin, Chen and Margi teaches everything above (see claim 10). In addition Margi teaches wherein the determining the position of the user with respect to the computer device includes analyzing images of the user captured by the computer device by facial recognition. the image data analyzer 230 of the example authentication analyzer 128 of FIG. 2 to recognize features (e.g., facial features, hair color) of the one or more authorized users in image data using machine learning and training image data 306 of the authorized user(s) [Magi para 0137]

Regarding claim 12 Natkin, Chen and Margi teaches everything above (see claim 11). In addition Margi teaches further comprising displaying, by the computer device, authentication analyzer 128 can analyze image data from the user facing camera 116 [Magi para 0051] the displayed response on a conducted device within a proximity of the user. the user presence detection rule(s) 217 define threshold distance(s) for determining that a subject is within proximity of the user device 102. [Magi para 0086] the user device 102, 500, a second user device (e.g., the authentication device 124, the user device 119) and/or a cloud-based device (e.g., the cloud-based device(s) 126). The instructions of FIG. 9 can be executed in substantially real-time as the training data is received by the training manager 300 or at some time after the training data is received by the training manager 300. The training manager 300 can communicate with the authentication analyzer 128 via the communicator 236 and one or more wired or wireless communication protocols. [Magi para 0164]

Regarding claim 20 Natkin and Chen teaches everything above (see claim 17). In addition Natkin and Chen do not teach but Margi teaches further comprising program instructions to determine a location of the user with respect to the alternate device. the user presence detection rule(s) 217 define threshold distance(s) for determining that a subject is within proximity of the user device 102. [Magi para 0086]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694